DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “long” rather than “longer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11, 17-18, 22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5/17 recites “an absolute value of the respiration rate” however it’s unclear what this entails. A respiration rate is inherently a non-zero value thus the absolute value would be the equivalent of the respiration rate, you can’t have a negative respiration rate the lowest the respiration rate would go is zero. Thus what is implied here by “absolute value” is not clear. For those reasons the metes and bounds of what is claimed is unclear and the claims are indefinite. The claims depending from this claim share this issue and are therefore rejected for the same reason.

Claims 5/17 also recites “respiration behaviors” however it’s unclear what this is associated with. The claim recites a respiration rate with regards to a safe zone (range of respiration rate values which are safe) and a respiration rate being above a predetermined threshold for a set of time. It is unclear if the top of the range defined as a “safe zone” (as it is “fast” it would be the top of the range) is the equivalent of the “predetermined respiration threshold”. This lack of clarity further creates issues in claims 6/18 because if the top of the safe zone is the equivalent of predetermined threshold then the second part of claim 6 inherently contains the crossing of the threshold. Also is the “safe respiration threshold” of claim 6 the same as the safe zone top? For the above reasons claim 5 and 6 lack clarity. Claim 7 also has these issues due to its dependency from claim 5.

Claim 8 recites “The method of claim76” however there is no claim 76 thus it’s unclear what claim, claim 8 is claiming dependency from and the claim is indefinite.

Claims 11/22 recites “wherein the one or more movement sensors in the wearable health monitoring device includes one or more of accelerators,” An accelerator is not a sensor, it’s an element of a car (or similar system) to control speed etc. Thus it’s unclear how this is a sensor of the one or more movement sensors. Applicants may have meant for accelerator to be accelerometer, however as that is not what is written it is unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, making determinations based on the gathered and outputting an alarm/notification based on the determinations.
The limitations of “determining”/”comparison”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, in the instant case a person can mentally make the determinations claimed applying their mental capacity. In another example, a person could visually watch a person sleep determine they are in a deep sleep based on the viewed motion and review gathered vital sign data (respiration or even visually determine breaths per unit time) and mentally determine based on known desired rates that the data is out of range and call out for help (Examiner notes that this example includes pre-solution and post-solution activity as discussed more below). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and producing an alarm . The limitations of sensors “produce”/”producing” movement data and “measure/“measuring” sleep or vital sign data is pre-solution activity of mere data gathering, and the “producing” an alarm is merely post solution activity of displaying an reading for alarm. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining/comparison steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR) and processor/memory (or separate processing): (1) He see recitations below; (2) Esch see recitations below discloses gathering plurality of data types including a worn accelerometer for determining respiration, motion/orientation; (3) Gue see recitations below gathering plurality of data types including a worn accelerometer for determining respiration, motion/orientation; (4) US 20190223799 see abstract, [0011], [0027]-[0028], [0062], Fig. 2; (5)-(9) various prior art references recite using sensor motion data (such as accelerometer, gyroscope, inertial/IMU, actigraphy etc.) and a processor in order to determine deep sleep for example US 20140371547 see [0045]-[0048]; US 20140197965 see  [0061] including “The portable monitoring device also can be configured to track the user's . . . sleep stages (e.g., deep sleep vs REM), or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer); US 20190340515 see [0048] including “The activity classification system can then indicate to an operator of the monitor the predicted activity of the infant, for example that the infant is in a deep sleep.”; US 20210100497 see [0082]-[0083] including “Various ways can be used for assessing the sleep stage of the person. In some embodiments, an accelerometer can be used to detect the sleep stage of the person, which may be (but not necessarily) the same entity as orientation sensor 4.”
Therefore, the claims considered in combination/as a whole is are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-13, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (David He, US 20200323450) hereinafter He  in view of Eschler (Johannes Eschler et al., US 20110221598) hereinafter Esch.
 Regarding claim 1, an interpretation of He discloses method for monitoring health of a person by a health monitoring system, comprising: 
determining, based on movement data, if a person wearing a wearable health monitoring device is sleeping or not ([0063]-[0065] including “For example, the activity classification system can distinguish deep sleep from light sleep”), wherein the movement data is produced by one or more movement sensors in the wearable health monitoring device ([0037], [0063]-[0065] including “Inertial sensor 203 can include one or more accelerometers or gyroscopes” see also [0026]); 
when the person is determined to be sleeping, measuring sleep movements of the person to determine whether the person is in a deep sleep mode ([0063]-[0064] including “For example, the activity classification system can distinguish deep sleep from light sleep”; Examiner notes that while they are not currently relied upon various prior art references recite using motion data (such as accelerometer, gyroscope, inertial/IMU, actigraphy etc.) in order to determine deep sleep for example US 20140371547 see [0045]-[0048]; US 20140197965 see  [0061] including “The portable monitoring device also can be configured to track the user's . . . sleep stages (e.g., deep sleep vs REM), or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer); US 20190340515 see [0048] including “The activity classification system can then indicate to an operator of the monitor the predicted activity of the infant, for example that the infant is in a deep sleep.”; US 20210100497 see [0082]-[0083] including “Various ways can be used for assessing the sleep stage of the person. In some embodiments, an accelerometer can be used to detect the sleep stage of the person, which may be (but not necessarily) the same entity as orientation sensor 4.”); 
measuring one or more bio-vital signals ([0026] including “For example, wearable sensor 100 by using optical methods, inertial sensors, or both, can be configured to measure heart rate, respiratory rate, or both.”, [0064] including “Inertial sensor 203 can provide indications of . . . respiratory rate” see also [0023], [0041], [0062], [0108], [0119]; See Applicants specification [0034] and [0037] reciting an accelerometer for measuring movement can be the same sensor for the bio-vital signs for respiration. Furthermore, Examiner notes that an accelerometer can gather movement data which is also vital sign data (respiration and posture data) of the person and at least one of a posture of the person ([0064]-[0065] see also [0023], [0041], [0062], [0065], [0108]-[0109], [0119], Fig. 2) or one or more environmental parameters (gathering environmental data including humidity [0049], [0069] and ambient light [0044], [0050]) when the person is determined to be in the deep sleep mode ([0064]-[0065], [0109] see also [0023], [0041], [0062], [0065], [0108]-[0109], [0119], Fig. 2; Examiner notes that the reference also recites gathering environmental data including humidity [0049], [0069] and ambient light [0044], [0050]), wherein the one or more bio-vital signals are produced by one or more bio-vital signal detectors in the wearable health monitoring device ([0026], [0063]-[0064] see also [0023], [0041], [0062], [0065], [0108], [0119], Fig. 2); and 
producing an alarm signal ([0070]).

An interpretation of He may not explicitly disclose automatically producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person, or the one or more environmental parameters.
However, in the same field of endeavor (medical devices), Esch teaches automatically producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person ([0014] including “It is also possible to make the awakening process a function of the simultaneous occurrence of a plurality of specifiable risk values for a plurality of different state parameters.”, [0017], [0025]-[0027] See also [0013]; Esch recites gathering various data and determining based on a plurality of the parameters alarming/alerting/awakening based on risk parameters such as posture, respiration etc.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.

 Regarding claim 8, an interpretation of He further discloses wherein the one or more environmental parameters include ambient temperature or humidity ([0049] including “a humidity sensor detecting a humidity level exceeding a threshold.”).

 Regarding claim 9, an interpretation of He further discloses wherein the person is an infant, baby, or toddler ([0024] recites using the device with an infant). 

 Regarding claim 10, an interpretation of He further discloses wherein the wearable health monitoring device is attached to or removably disposed in a wearable article worn adjacent to the baby's abdomen ([0018], [0067]; The reference recites the placement on/in a diaper and diapers are worn adjacent to a baby’s abdomen).

 Regarding claim 11, an interpretation of He further discloses  wherein the one or more movement sensors in the wearable health monitoring device includes one or more of accelerators, a gyroscope, an inertia module ([0063]-[0065]).

 Regarding claim 12, an interpretation of He further discloses wherein the one or more bio-vital signal detectors in the wearable health monitoring device include one or more of a body temperature sensor, a respiratory sensor ([0026], [0028], [0064]).

Regarding claim 13, an interpretation of He discloses a health monitoring system, comprising: 
a wearable health monitoring device comprising one or more movement sensors configured to produce movement data of a person that wears the wearable health monitoring device ([0037], [0063]-[0065] including “Inertial sensor 203 can include one or more accelerometers or gyroscopes” see also [0026]), wherein the wearable health monitoring device comprises one or more bio-vital signal detectors configured to produce one or more bio-vital signals ([0026] including “For example, wearable sensor 100 by using optical methods, inertial sensors, or both, can be configured to measure heart rate, respiratory rate, or both.”, [0064] including “Inertial sensor 203 can provide indications of . . . respiratory rate” see also [0023], [0041], [0062], [0108], [0119]); and 
one or more computer processors ([0035], [0037], [0043], [0055]) configured to determine, if the person is sleeping or not based on movement data ([0026], [0064] see also [0023], [0041], [0062], [0108], [0119]), wherein the one or more movement sensors are configured to measure sleep movements of the person when the person is determined to be sleeping ([0026], [0064] see also [0023], [0041], [0062], [0108], [0119]), wherein the one or more computer processors are configured to determine whether the person is in a deep sleep mode ([0064]-[0065], [0109] see also [0023], [0041], [0062], [0065], [0108]-[0109], [0119], Fig. 2), 
wherein when the person is determined to be in the deep sleep mode ([0064]-[0065], [0109] see also [0023], [0041], [0062], [0065], [0108]-[0109], [0119], Fig. 2), the one or more computer processors are configured to produce an alarm signal ([0070]).

An interpretation of He may not explicitly disclose producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person, or the one or more environmental parameters.
However, in the same field of endeavor (medical devices), Esch teaches producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person, or the one or more environmental parameters ([0014] including “It is also possible to make the awakening process a function of the simultaneous occurrence of a plurality of specifiable risk values for a plurality of different state parameters.”, [0017], [0025]-[0027] See also [0013]; Esch recites gathering vital sign data (temperature, respiration and/or heart rate), posture/orientation data and environmental data and determining based on a plurality of the parameters alarming/alerting/awakening based on risk parameters such as posture, vital signs etc.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.

Regarding claim 21, an interpretation of He further discloses wherein the person is an infant, baby, or toddler ([0024] recites using the device with an infant), wherein the wearable health monitoring device is attached to or removably disposed in a wearable article worn adjacent to the baby's abdomen ([0018], [0067]; The reference recites the placement on/in a diaper and diapers are worn adjacent to a baby’s abdomen).

Regarding claim 22, an interpretation of He further discloses  wherein the one or more movement sensors in the wearable health monitoring device includes one or more of accelerators, a gyroscope, an inertia module ([0063]-[0065]).

Regarding claim 23, an interpretation of He further discloses wherein the one or more bio-vital signal detectors in the wearable health monitoring device include one or more of a body temperature sensor, a respiratory sensor ([0026], [0028], [0064]).

Claim Rejections - 35 USC § 103
Claim(s) 2-6, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Esch in further view of Guerrero (Elliott Bennett-Guerrero, US 20150257654) hereinafter Gue.
Regarding claim 2, an interpretation of He further discloses wherein the one or more bio-vital signals include a respiration rate ([0064]-[0065], [0108]), wherein the health monitoring system includes the wearable health monitoring device ([0026], [0037], [0061]; Examiner notes that it is unclear if the adding of this here means the wearable health monitoring device of claim 1 is not part of the health monitoring system. Presumably the method using the system in which data is gathered by the wearable means the system includes the wearable thus this wherein statement is not further limiting). 
An interpretation of He may not explicitly disclose automatically determining by a health monitoring system whether the person has a slow respiration or a fast respiration by comparing the respiration rate to a predetermined respiration threshold.
However, in the same field of endeavor (medical devices), Gue teaches automatically determining by a health monitoring system whether the person has a slow respiration or a fast respiration by comparing the respiration rate to a predetermined respiration threshold ([0076] including “For example, in some embodiments, a default indication/alarm is set to indicate certain conditions, such as a condition where the respiratory rate is less than a certain number, such as 10, or greater than a certain number, such as 30.” see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

 Regarding claim 3, an interpretation of He discloses the above in claim 2. 
An interpretation of He may not explicitly disclose when the person is determined to have a slow respiration, automatically producing the alarm signal if the respiration rate is below a critical respiration threshold.
However, in the same field of endeavor (medical devices), Gue teaches when the person is determined to have a slow respiration, automatically producing the alarm signal if the respiration rate is below a critical respiration threshold ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

 Regarding claim 4, an interpretation of He discloses the above in claim 2 and further discloses automatically determining a posture of the person based on measurement by an accelerometer sensor in the wearable health monitoring device ([0064]-[0065] including “For example, the activity classification system can distinguish . . . whether the wearer is on its stomach versus on its back”; Examiner notes this is also commonly discussed as supine (face away from surface or on back) vs. prone (face toward surface or on their stomach)). 
An interpretation of He may not explicitly disclose when the person is determined to have a slow respiration, automatically determining a posture of the person based on measurement by an accelerometer sensor in the wearable health monitoring device, wherein the alarm signal is produced if the person is determined to be sleeping on stomach based on the posture of the person.
However, in the same field of endeavor (medical devices), Esch teaches to output an awake/alarm signal when risky values of parameters are met simultaneously for multiple parameters ([0014] see also [0003]-[0011], [0025]-[0028] parameters include posture and respiratory rate). Thus Esch discloses when two variables are determined when the person is determined to have a risky respiration value ([0011], [0014], [0025] see also [0004]), automatically determining a posture of the person based on measurement by an accelerometer sensor in the wearable health monitoring device ([0004], [0014], [0026]-[0027] including “Now, if the infant turns on its side or its belly while sleeping, this corresponds to a rotational motion about the longitudinal axis of the infant body, and thus about the longitudinal axis of the appropriately oriented acceleration sensor.”), wherein the alarm signal is produced if the person is determined to be sleeping on stomach based on the posture of the person ([0004], [0014], [0026]-[0027]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alrm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
However, in the same field of endeavor (medical devices), Gue teaches recites the determining the risky respiration to be slow respiration or low respiration rate ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

 Regarding claim 5, an interpretation of He discloses the above in claim 2. 
An interpretation of He may not explicitly disclose when the person is determined to have a fast respiration, automatically determining whether respiration behaviors are within a safe zone based on an absolute value of the respiration rate and a period of time within which the respiration rate is above the predetermined respiration threshold; and automatically producing an alarm signal if the respiration behaviors are outside of the safe zone.
However, in the same field of endeavor (medical devices), Esche and Gue teach when the person is determined to have a fast respiration (Gue [0076] see also [0075], [0077]-[0080]), automatically determining whether respiration behaviors are within a safe zone based on an absolute value of the respiration rate (Gue [0076] see also [0075], [0077]-[0080]) and a period of time within which the respiration rate is above the predetermined respiration threshold (Gue [0076] including “Indication/alarm thresholds can also be graded based on the trend of sensed conditions. Specific sensed conditions may initiate additional one time and periodic measurements to better determine the patient's condition . . . if the subsequent measurements indicate the patient condition is not improving, in one exemplary embodiment the device may initiate a command to interact directly with the patient”; Esch [0019]-[0020] see also [0014], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm); and automatically producing an alarm signal if the respiration behaviors are outside of the safe zone (Gue [0076] see also [0075], [0077]-[0080]; Esch [0014], [0019]-[0020], [0025]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alrm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 6, an interpretation of He discloses the above in claim 5. 
An interpretation of He may not explicitly disclose wherein the respiration behaviors are outside of the safe zone when the respiration behaviors are above a safe respiration threshold, or the person is determined to have a fast respiration for an extended period long than a threshold period, or a combination thereof.
However, in the same field of endeavor (medical devices), Esche and Gue teach wherein the respiration behaviors are outside of the safe zone when the respiration behaviors are above a safe respiration threshold (Gue [0076] see also [0075], [0077]-[0080]), or the person is determined to have a fast respiration for an extended period long than a threshold period (Gue [0076] including “Indication/alarm thresholds can also be graded based on the trend of sensed conditions. Specific sensed conditions may initiate additional one time and periodic measurements to better determine the patient's condition . . . if the subsequent measurements indicate the patient condition is not improving, in one exemplary embodiment the device may initiate a command to interact directly with the patient” see also [0076] see also [0075], [0077]-[0080]; Esch [0014], [0019]-[0020], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm), or a combination thereof (Gue [0076] see also [0076] see also [0075], [0077]-[0080]; Esch [0019]-[0020], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; i.e. the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 14, an interpretation of He further discloses wherein the one or more bio-vital signals include a respiration rate ([0064]-[0065], [0108]). 
An interpretation of He may not explicitly disclose wherein the one or more computer processors are configured to automatically determine whether the person has a slow respiration or a fast respiration by comparing the respiration rate to a predetermined respiration threshold.
However, in the same field of endeavor (medical devices), Gue teaches wherein the one or more computer processors are configured to automatically determine whether the person has a slow respiration or a fast respiration by comparing the respiration rate to a predetermined respiration threshold ([0076] including “For example, in some embodiments, a default indication/alarm is set to indicate certain conditions, such as a condition where the respiratory rate is less than a certain number, such as 10, or greater than a certain number, such as 30.” see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 15, an interpretation of He discloses the above in claim 14. 
An interpretation of He may not explicitly disclose wherein when the person is determined to have a slow respiration, the one or more computer processors are configured to produce the alarm signal if the respiration rate is below a critical respiration threshold.
However, in the same field of endeavor (medical devices), Gue teaches wherein when the person is determined to have a slow respiration, the one or more computer processors are configured to produce the alarm signal if the respiration rate is below a critical respiration threshold ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; i.e. the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 16, an interpretation of He discloses the above in claim 14 and further discloses wherein the wearable health monitoring device includes an accelerometer ([0064]-[0065]); the one or more computer processors are configured to automatically determine a posture of the person based on measurement by an accelerometer sensor in the wearable health monitoring device ([0064]-[0065] including “For example, the activity classification system can distinguish . . . whether the wearer is on its stomach versus on its back”; Examiner notes this is also commonly discussed as supine (face away from surface or on back) vs. prone (face toward surface or on their stomach)). 
An interpretation of He may not explicitly disclose when the person is determined to have a slow respiration, automatically determining a posture of the person, wherein the alarm signal is produced if the person is determined to be sleeping on stomach based on the posture of the person.
However, in the same field of endeavor (medical devices), Esch teaches to output an awake/alarm signal when risky values of parameters are met simultaneously for multiple parameters ([0014] see also [0003]-[0011], [0025]-[0028] parameters include posture and respiratory rate). Thus Esch discloses when two variables are determined when the person is determined to have a risky respiration value ([0011], [0014], [0025] see also [0004]), automatically determining a posture of the person based on measurement by an accelerometer sensor ([0004], [0014], [0026]-[0027] including “Now, if the infant turns on its side or its belly while sleeping, this corresponds to a rotational motion about the longitudinal axis of the infant body, and thus about the longitudinal axis of the appropriately oriented acceleration sensor.”), wherein the alarm signal is produced if the person is determined to be sleeping on stomach based on the posture of the person ([0004], [0014], [0026]-[0027]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alrm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
However, in the same field of endeavor (medical devices), Gue teaches recites the determining the risky respiration to be slow respiration or low respiration rate ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 17, an interpretation of He discloses the above in claim 14. 
An interpretation of He may not explicitly disclose wherein when the person is determined to have a fast respiration, the one or more computer processors are configured to automatically determine whether respiration behaviors are within a safe zone based on an absolute value of the respiration rate and a period of time within which the respiration rate is above the predetermined respiration threshold, wherein the one or more computer processors are configured to automatically produce an alarm signal if the respiration behaviors are outside of the safe zone.
However, in the same field of endeavor (medical devices), Esche and Gue teach when the person is determined to have a fast respiration (Gue [0076] see also [0075], [0077]-[0080]), the one or more computer processors are configured to automatically determine whether respiration behaviors are within a safe zone based on an absolute value of the respiration rate (Gue [0076] see also [0075], [0077]-[0080]) and a period of time within which the respiration rate is above the predetermined respiration threshold (Gue [0076] including “Indication/alarm thresholds can also be graded based on the trend of sensed conditions. Specific sensed conditions may initiate additional one time and periodic measurements to better determine the patient's condition . . . if the subsequent measurements indicate the patient condition is not improving, in one exemplary embodiment the device may initiate a command to interact directly with the patient”; Esch [0019]-[0020] see also [0014], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm); and wherein the one or more computer processors are configured to automatically produce an alarm signal if the respiration behaviors are outside of the safe zone (Gue [0076] see also [0075], [0077]-[0080]; Esch [0014], [0019]-[0020], [0025]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alrm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 18, an interpretation of He discloses the above in claim 17. 
An interpretation of He may not explicitly disclose wherein the respiration behaviors are outside of the safe zone when the respiration behaviors are above a safe respiration threshold, or the person is determined to have a fast respiration for an extended period long than a threshold period, or a combination thereof.
However, in the same field of endeavor (medical devices), Esche and Gue teach wherein the respiration behaviors are outside of the safe zone when the respiration behaviors are above a safe respiration threshold (Gue [0076] see also [0075], [0077]-[0080]), or the person is determined to have a fast respiration for an extended period long than a threshold period (Gue [0076] including “Indication/alarm thresholds can also be graded based on the trend of sensed conditions. Specific sensed conditions may initiate additional one time and periodic measurements to better determine the patient's condition . . . if the subsequent measurements indicate the patient condition is not improving, in one exemplary embodiment the device may initiate a command to interact directly with the patient” see also [0076] see also [0075], [0077]-[0080]; Esch [0014], [0019]-[0020], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm), or a combination thereof (Gue [0076] see also [0076] see also [0075], [0077]-[0080]; Esch [0019]-[0020], [0025]; Gue recites setting off an alarm if the readings are repeatedly out of range likewise Esche recites delaying an awakening/alarm to see if the measurement normalizes and avoid issuing the alarm).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim  19, an interpretation of He discloses the above in claim 14 and further discloses one or more environmental sensors configured to produce one or more environmental parameters (gathering environmental data including humidity [0049], [0069] and ambient light [0044], [0050]), when the person is determined to be in the deep sleep mode ([0064]-[0065], [0109] see also [0023], [0041], [0062], [0065], [0108]-[0109], [0119], Fig. 2), the one or more computer processors are further configured to produce an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person or one or more environmental parameters.
An interpretation of He may not explicitly disclose automatically producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person, or the one or more environmental parameters.

However, in the same field of endeavor (medical devices), Esch teaches automatically producing an alarm signal if a predetermined criterion is met based on the one or more bio-vital signals and at least one of a posture of the person ([0014] including “It is also possible to make the awakening process a function of the simultaneous occurrence of a plurality of specifiable risk values for a plurality of different state parameters.”, [0017], [0025]-[0027] See also [0013]; Esch recites gathering various data and determining based on a plurality of the parameters alarming/alerting/awakening based on risk parameters such as posture, respiration etc.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarm generation as recited by He to include the data analysis and notification/alarm as recited by Esch in order to provide warning to avoid sudden infant death when the parameters are outside thresholds representing a risk of SIDs ([0012], [0014]). Furthermore, combining the known data gathering, analysis and output as recited by Esch with the data gathering and analysis as recited in He yields the predictable result of providing a notification based on a plurality of sensed parameters being out of the desired range.

Claim Rejections - 35 USC § 103
Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Esch in further view of Gue and Pradeep (Anantha Pradeep et al., US 20160287073) hereinafter Pra.
 Regarding claim 7, an interpretation of He discloses the above in claim 2 and further discloses measuring one or more environmental parameters ([0049]-[0050]) automatically determining by a health monitoring system whether the one or more environmental parameters are within respective desirable ranges ([0049] including “humidity sensor detecting a humidity level exceeding a threshold.”), 
wherein the health monitoring system includes the wearable health monitoring device ([0026], [0037], [0061]; Examiner notes that it is unclear if the adding of this here means the wearable health monitoring device of claim 1 is not part of the health monitoring system. Presumably the method using the system in which data is gathered by the wearable means the system includes the wearable thus this wherein statement is not further limiting).
An interpretation of He may not explicitly disclose when the person is determined to have a fast respiration, measuring one or more environmental parameters; wherein the alarm signal is produced if the one or more environmental parameters are determined to be outside of respective desirable ranges.
However, in the same field of endeavor (medical devices), Esch and Pra teach when the person is determined to have a risky respiration value (esch [0014]; Pra [0054]-[0055]), measuring one or more environmental parameters (Pra [0027] including “These models may include thresholds for making various determinations, which can trigger notifications to a caregiver. For example, an environmental suitability model can include thresholds for sound pollution, visual clutter, and/or light over-intensity, and exceeding any of these thresholds may trigger a determination that the environmental conditions are not suitable for an infant.” See also [0022]-[0023], [0060]); automatically determining by a health monitoring system whether the one or more environmental parameters are within respective desirable ranges (Pra [0027] See also [0022]-[0023], [0060]), wherein the alarm signal is produced if the one or more environmental parameters are determined to be outside of respective desirable ranges (Pra [0027] See also [0022]-[0023], [0060]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data gather, analysis and alert as recited by He to include data analysis and notification/alarm as recited by Esch and the physiological and environmental data gathering and analysis to determine an output alarm or notification as recited Pra to output of the alarm/notifications can help the caregiver better care for the baby (Pra [0055]) such as making suggestions to reduce noise or visual clutter (Pra [0027]) and to provide warning to avoid sudden infant death (Esch [0012]). Furthermore, combining the known data gathering, analysis and output as recited by Pra with the data gathering and analysis as recited in He yields the predictable result of providing a notification about the environmental being out of the desired range.
However, in the same field of endeavor (medical devices), Gue teaches recites the determining the risky respiration to be fast respiration or high respiration rate ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; i.e. the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Regarding claim 20, an interpretation of He discloses the above in claim 19 and further discloses measuring one or more environmental parameters ([0049]-[0050]) automatically determining by a health monitoring system whether the one or more environmental parameters are within respective desirable ranges ([0049] including “humidity sensor detecting a humidity level exceeding a threshold.”).
An interpretation of He may not explicitly disclose when the person is determined to have a fast respiration, one or more environmental sensors are configured to measure one or more environmental parameters; wherein the alarm signal is produced if the one or more environmental parameters are determined to be outside of respective desirable ranges, wherein the one or more environmental parameters include ambient temperature.
However, in the same field of endeavor (medical devices), Esch and Pra teach when the person is determined to have a risky respiration value (Esch [0014]; Pra [0054]-[0055]), one or more environmental sensors are configured to measure one or more environmental parameters (Pra [0027] including “These models may include thresholds for making various determinations, which can trigger notifications to a caregiver. For example, an environmental suitability model can include thresholds for sound pollution, visual clutter, and/or light over-intensity, and exceeding any of these thresholds may trigger a determination that the environmental conditions are not suitable for an infant.” See also [0022]-[0023], [0054]-[0055], [0060]); wherein the one or more computer processors are configured to automatically determine by a health monitoring system whether the one or more environmental parameters are within respective desirable ranges (Pra [0027] See also [0022]-[0023], [0054]-[0055], [0060]), wherein the one or more computer processors are configured to automatically produce the alarm signal if the one or more environmental parameters are determined to be outside of respective desirable ranges (Pra [0027] See also [0022]-[0023], [0054]-[0055], [0060]) wherein the one or more environmental parameters include ambient temperature (Pra [0027] See also [0022]-[0023], [0054]-[0055], [0060]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified data gather, analysis and alert as recited by He to include data analysis and notification/alarm as recited by Esch and the physiological and environmental data gathering and analysis to determine an output alarm or notification as recited Pra to output of the alarm/notifications can help the caregiver better care for the baby (Pra [0055]) such as making suggestions to reduce noise or visual clutter (Pra [0027]) and to provide warning to avoid sudden infant death (Esch [0012]). Furthermore, combining the known data gathering, analysis and output as recited by Pra with the data gathering and analysis as recited in He yields the predictable result of providing a notification about the environmental being out of the desired range.
However, in the same field of endeavor (medical devices), Gue teaches recites the determining the risky respiration to be fast respiration or high respiration rate ([0076] see also [0075], [0077]-[0080]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and alarms as recited in He to include the data analysis and alarms as recited in Gue because the analysis as recited Gue enhances data for a variety of purposes such as acceleration data for both respiration and orientation among other elements in such a way that enhances accuracy, reduces costs and provides ease of use ([0025]-[0026]) as well as providing alarms for respiration if the rate deviates from desired by providing an alarm ([0076], [0084]). Furthermore, combining the analysis and alarms based on respiration as discussed in Gue to the analysis and alarms of He is merely combining prior art elements according to known methods to yield predictable results; ie the providing of an alarm when respiratory rate is outside the desired range. It is also the Use of known technique to improve similar devices (methods, or products) in the same way; thresholding respiration rate to raise an alarm when the respiration is outside the desired range as disclosed by Gue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20160228640 to Pindado et al., covers the same elements as He in claim 1 see [0067]-[0068] which recites that accelerometer data can be processed to determine the sleep state including deep sleep. Furthermore, it recites the accelerometer being used to monitor vital signs and posture; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 July 2022